Case 5:19-cr-00147-gwc Document 18 Filed 03/10/20 Page 1 of 2

   

UNITED STATES DISTRICT COURT

FOR THE
DISTRICT OF VERMONT

UNITED STATES OF AMERICA, )
)

V. )

)

JOHN KAYE, )
)

Defendant. )

PRELIMINARY ORDER OF FORFEITURE

WHEREAS, in the forfeiture notice of the Indictment, the United States sought forfeiture
of a money judgment of the Defendant pursuant to 21 U.S.C. § 853 upon conviction of an
offense in violation of 21 U.S.C. § 841(a)(1) as property used to facilitate the commission of
such violation;

AND WHEREAS, on March 6, 2020, Defendant John Kaye pleaded guilty to Count | of
Indictment and consented in a Plea Agreement to the payment to the Government and forfeiture
of a $10,000 money judgment;

AND WHEREAS, the United States has filed a Motion for Preliminary Order of
Forfeiture which would consist of a personal money judgment against the Defendant in the
amount of $10,000;

AND WHEREAS, Rule 32.2(c)(1) provides that “no ancillary proceeding is required to
the extent that the forfeiture consists of a money judgment.”

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
Defendant John Kaye shall forfeit to the United States the sum of $10,000 pursuant to 21 U.S.C.
§ 853.

IT IS FURTHER ORDERED that the U.S. District Court shall retain jurisdiction in the

case for the purpose of enforcing this Order;
Case 5:19-cr-00147-gwc Document 18 Filed 03/10/20 Page 2 of 2

IT IS FURTHER ORDERED that pursuant to Rule 32.2(b)(4), this Preliminary Order of
Forfeiture shall become final as to the Defendant before or at the time of sentencing, and shall be
made part of the sentence and included in the judgment; and

IT IS FURTHER ORDERED that the United States may, at any time, move pursuant to
Rule 32.2(e) to amend this Preliminary Order of Forfeiture to substitute property having a value
not to exceed $10,000 to satisfy the money judgment in whole or in part.

Dated at Rutland, in the District of Vermont, this 10" day of March, 2020.

Geoffrey W. Crawford, Chief Judge
U.S. District Court
